BLODGETT, J.
Heard upon demurrer to amended declaration.
The amended declaration alleges that plaintiff was invited to enter after nightfall, by an agent of defendant duly authorized, the premises of defendant held under a lease thereof, for the purpose of obtaining employment, and that pursuant to such invitation he entered said premises; that it was the duty of said defendant to maintain safe stairways, entrances, passageways and exits to said premises; that plaintiff, while in the exercise of due care on his part, was injured by a fall on an unlighted stairway of which defendant had assumed or agreed to assume control.
The declaration does not allege that said stairway was part of the demised premises, or in what respect defend*272ant had control of such stairway. It simply alleges that defendant had assumed control or agreed to assume control of same.
For plaintiff: Fergus J. McOsker.
For defendant: Boss & McMahon.
The declaration does not allege any structural defect in such stairway or any peculiar conditions in the same, or that same was a common stairway.
Where there is no structural defect in the * * * stairways, or anything in the surroundings calling for special care on the part of the owners, they owe no duty to the persons who use them in regard to lighting the same.
Capen vs. Hall et al., 21 R. I. 364.
Demurrer sustained.